DETAILED ACTION
Response to Amendment
Claims 1 and 3-15 are currently pending.  Claim 2 is cancelled.  New claims 14 and 15 have been added.  The previously stated 112, 2nd paragraph rejection of claims 8-11 is withdrawn.  The newly added claims do overcome the previously stated 103 rejections.  However, upon further consideration, claims 1 and 3-15 are rejected under the following new and previously stated 102 and 103 rejections.  This action is made FINAL as necessitated by the amendment.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/1/22 and 11/16/22 were filed after the mailing date of the Non-Final Rejection on 6/20/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 10, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zheng et al (US 2016/0049645).
Regarding claims 1, 3-5, 7, 13, and 15, Zheng et al discloses a lithium secondary battery comprising a cathode (positive electrode) including a cathode material (positive electrode active material) comprising: a bulk portion (first composite oxide / core) such as Li1.03Ni0.82Co0.15Al0.03O2 enabling lithium intercalation and deintercalation, and a coating portion (second composite oxide / shell) such as Li1.03Ni0.5Mn1.5O4 (Formula 1) present on at least a part of the surface of the bulk portion; wherein Li1.03Ni0.5Mn1.5O4 inherently has a crystal structure selected from monoclinic, triclinic, and cubic systems; wherein the cathode material is formed of core-shell particles, each comprising a core including the bulk portion and a coating portion that is present in at least a part of the shell layer; wherein the Li1.03Ni0.5Mn1.5O4 is a lithium-rich metal oxide; wherein the cathode material comprises secondary particles formed by aggregating the core-shell particles ([0016],[0072]-[0078] and Table 1, Example 1 and Figs. 1-3).  Examiner’s note:  the Office takes the position that the Zheng cathode material inherently comprise bulk portion and coating portion in state of forming a solid solution that exhibits both of a diffraction peak pattern specific for the bulk portion and a diffraction peak pattern specific for the coating portion because Zheng teaches the same first composite oxide and second composite oxide that form core-shell particles as the present invention.
Regarding claims 10 and 11, the Office takes the position that the limitations “in X-ray photoelectron spectroscopy analysis for the solid solution, a peak corresponding to W4f7/2 that is present at 35.5 eV or less” and “in XPS analysis for the solid solution, a peak corresponding to W4f5/2 that is present in a range of 36.0 to 37.5 eV” are inherent characteristics of the Zheng cathode material because the Zheng cathode material comprises the same core including the first composite oxide and the same shell including the second composite oxide that are present in a state of forming a solid solution as the present invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2009/0068561) in view of Choi et al (US 2016/0020458).
Regarding claims 1, 3-5, and 13, Sun et al discloses lithium battery (lithium secondary battery) comprising a positive electrode including a positive electrode active material comprising: an internal bulk part (first composite oxide / core) such as Li[Ni0.8Co0.13Mn0.07]O2 enabling lithium intercalation and deintercalation, and an external bulk part (second composite oxide / shell) such as Li[Ni0.4Co0.4Mn0.2]O2 present on at least a part of the surface of the internal bulk part; wherein a sharp boundary is not formed on the interface between the internal bulk part and the external bulk part and the crystal structure thereof is stable which implies a core and shell structure that are present in a state of forming a solid solution ([0047],[0058],[0082],[0090]).
However, Sun et al does not expressly teach a second composite oxide that is represented by Formula 1 LiaNibM2cOd, M2 is at least one selected from Mn, Al, Ti, Zr, Mg, V, B, Mo, Zn, Ba, Ta, Fe, Cr, Sn, Hf, Ce, W, Nd, and Gd, 0≤a≤6, 0<b≤2, 0<c≤2, and 4≤d≤8 (claim 1); wherein the second composite oxide has at least one crystal structure selected from monoclinic, triclinic, and cubic systems (claim 3); wherein the second composite oxide present in the shell layer is a lithium-rich metal oxide (claim 5).  
Choi et al discloses a composite positive electrode active material that includes a first metal oxide (first composite oxide) and a second metal oxide (second composite oxide), wherein the second metal oxide is represented by Formula 1, Li2M1(1+a)Mn(3-a)O8, that may be, for example, Li2Ni1.5Mn2.5O8 (Formula 1: a=2, b=1.5, c=2.5, d=8), wherein the composite positive electrode active material is heat-treated in air at 900°C for 10 hours which inherently forms a solid solution of the first metal oxide and the second metal oxide, wherein Li2Ni1.5Mn2.5O8 has a spinel structure which is a crystal structure selected from cubic system and is a lithium-rich metal oxide ([0039]-[0041],[0070], [0173]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sun positive electrode active material to include a second composite oxide that is Li2Ni1.5Mn2.5O8 in order to increase the structural stability of the positive electrode during charging of the battery at a high voltage, thereby improving the lifespan characteristics and voltage characteristics of the battery ([0061]).  In addition, the selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use Li2Ni1.5Mn2.5O8.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sun/Choi positive electrode active material to include a second composite oxide represented by Formula 1, where 0<c≤2 because changes in proportion was held to have been obvious (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).     
	Regarding claims 6 and 8, Choi et al also discloses a first metal oxide (first composite oxide) that is a compound represented by Formula 3, LipNiqCorMnsM3tO2-eMae, wherein M3 (M4 / M3) may be at least one selected from Al, Ti, V, B, Mo, Zn, Fe, Cr, and W, 1.1≤p≤1.5, 0<q<1, 0≤r<1, 0<s<1, 0≤t<1, 0<q+r+s+t<1, 0≤e<1 ([0042],[0044],[0045]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Choi et al indicates that LipNiqCorMnsM3tO2-eMae is a suitable material for use as first composite oxide of a positive electrode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use LipNiqCorMnsM3tO2-eMae.
Regarding claim 7, Sun et al also discloses at least some of positive electrode active material being secondary particle formed by aggregating the core-shell particles (Fig. 1).  
Regarding claim 9, Sun et al as modified by Choi et al also discloses M2 (second composite oxide) and M4 (first composite oxide) that are both Mn when M3 is Al for Formula 3 of Choi et al.
Regarding claims 10 and 11, the Office takes the position that the limitations “in X-ray photoelectron spectroscopy analysis for the solid solution, a peak corresponding to W4f7/2 that is present at 35.5 eV or less” and “in XPS analysis for the solid solution, a peak corresponding to W4f5/2 that is present in a range of 36.0 to 37.5 eV” are inherent characteristics of the Sun/Choi positive electrode active material because the Sun/Choi positive electrode active material comprises the same core including the first composite oxide and the same shell including the second composite oxide that are present in a state of forming a solid solution as the present invention. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al in view of Choi et al as applied to claim 7 above, and further in view of Shin et al (EP 328506 A1).  
However, Sun et al as modified by Choi et al does not expressly teach a coating layer covering at least part of the secondary particle, wherein the coating layer includes an alloy oxide represented by Formula 4.
Shin et al discloses a second surface treated layer (coating layer) positioned (covering) on a first surface-treated layer (secondary particle) and including a lithium compound of Formula 3 (Formula 4), LipM5qAr, where M5 may be any one or at least two elements selected from the group consisting of B, Si, Sn, Bi, and Ge, wherein examples when M5=B include LiBO2, Li2B4O7 ([0020],[0036],[0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sun/Choi positive electrode active material to include a coating layer covering at least part of the secondary particle, wherein the coating layer includes an alloy oxide represented by Formula 4 in order to suppress a side reaction between the electrolytic solution and the positive electrode active material, thereby improving the capacity characteristics and cycle characteristics of the battery ([0046]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (US 2016/0049645) in view of Kumakura et al (WO 2017/203420 A1).
Regarding claim 14, Zheng et al discloses a cathode material (positive electrode active material) comprising: a bulk portion (first composite oxide / core) such as Li1.03Ni0.82Co0.15Al0.03O2 enabling lithium intercalation and deintercalation, and a coating portion (second composite oxide / shell) such as Li1.03Ni0.5Mn1.5O4 (Formula 1) present on at least a part of the surface of the bulk portion; wherein the bulk portion and the coating portion inherently are present in a state of forming a solid solution ([0072]-[0078] and Table 1, Example 1).
However, Zheng et al does not expressly teach a second composite oxide that is represented by Formula 1 LiaNibM2cOd, M2 is W or a combination of W and at least one selected from Mn, Al, Ti, Zr, Mg, V, B, Mo, Zn, Ba, Ta, Fe, Cr, Sn, Hf, Ce, Nd, and Gd, 0≤a≤6, 0<b≤2, 0<c≤2, and 4≤d≤8 (claim 14).  
Kumakura et al discloses a positive electrode composition (positive electrode active material) comprising a first lithium metal oxide powder (first composite oxide) and a second lithium metal oxide powder (second composite oxide), wherein the second metal oxide is Li4NiWO6 (Formula 1: a=4, b=1, c=1, d=6) (pg. 3, lines 5-34), wherein particles of the second lithium metal oxide powder is located on the surface of the first lithium metal oxide particles (pg. 4, lines 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Zheng cathode material to include a second composite oxide that is represented by Formula 1 LiaNibM2cOd, M2 is W in order to provide a positive electrode that can maintain a low internal resistance, high capacity, and good stability during cycling and storage of the batteries (pg. 5, line 36-38)

Response to Arguments
Applicant's arguments filed 9/20/22 have been fully considered but they are not persuasive. 
The Applicant argues that “Sun is about a positive active material with continuous concentration gradient of metal composition in bulk particles. Sun is not about a positive active material in which bulk particles (first metal composite oxide) and a second metal composite oxide present on the surface of the bulk particles are present in a solid solution, as the present application. Rather, Sun describes materials, which are opposite to a positive active material in which bulk particles (first metal composite oxide) and a second metal composite oxide present on the surface of the bulk particles
are present in a solid solution.  However, if Sun’s external bulk part is modified as Choi’s second metal oxide, a rapid phase boundary region will exist between the inner bulk part and the outer bulk part because the inner bulk part and the outer bulk part have a different crystal structure (phase) as well as a different metal composition. This will not comply with the concept of Sun, and thus, such modification oSun in view of Choi is unreasonable and non-obvious.”.
	In response, the Office first point out that the specification of the present application states “the solid solution defined herein is a solid solution in the form of (A)(B); wherein the (A), part may correspond to a core of a primary particle forming the positive electrode active material, and the (B); part may correspond to a shell of the primary particle forming the positive electrode active material. Accordingly, it should be understood that the solid solution of the first composite oxide and the second composite oxide defined herein refers to a core-shell particle present in the form of a core-shell particle in which a core including the first composite oxide and a shell layer including the second composite oxide form a solid solution.”.  So, by definition, a solid solution of the first composite oxide and the second composite oxide is a core-shell particle in which a core including a first composite oxide and a shell layer including a second composite oxide.  Since Sun discloses an internal bulk part and an external bulk part, one of ordinary skill in the art would have recognized that the internal bulk part corresponds to the core and the external bulk part corresponds to the shell.  Also, Sun discloses an internal bulk part that has a composite oxide that is different than the external bulk part Therefore, Sun still reads on a first composite oxide and a second composite oxide that are present in a state of forming a solid solution.  Choi et al is relied upon for teaching a second composite oxide that is Li2Ni1.5Mn2.5O8 which reads on the compound represented by Formula 1 of claim 1.  Therefore, one ordinary skill in the art would have been able to modify the Sun positive electrode active material to include a second composite oxide that is Li2Ni1.5Mn2.5O8 in order to increase the structural stability of the positive electrode during charging of the battery at a high voltage, thereby improving the lifespan characteristics and voltage characteristics of the battery.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Liu et al (CN 105024052 A) discloses a surface-coated solid solution cathode material comprising core-shell particles, each comprising a core including a first composite oxide (Li2MnO3-LiNi0.3Co0.4Mn0.3O4) and a shell including a second composite oxide (Li0.5Ni0.5Mn1.4O4 / Formula 1 of claim 1), thereby forming a solid solution of the first composite oxide and the second composite oxide ([0024]).  Zheng et al (CN 105161679 A) discloses a cathode material having a core-shell structure, the core is a lithium-rich solid solution (first composite oxide) and the shell is a spinel structure material that is LiNi0.5Mn-O4 (second composite oxide / Formula 1 of claim 1), thereby forming a solid solution of the first composite oxide and the second composite oxide ([0072],[0073]).     
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729